Citation Nr: 1102960	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral pes planus has 
been submitted and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service from November 22, 
1976 to January 13, 1977 and from May 6, 1977 to May 26, 1977.

The Board notes the Veteran also served from September 1973 to 
June 1976.  The DD 214 associated with that period of service 
indicates that the character of discharge was under other than 
honorable conditions.  An administrative decision dated in June 
1981 further reveals that the June 1976 discharge was found to be 
dishonorable in that it was due to willful and persistent 
misconduct, and a bar to VA compensation benefits.  The Veteran 
was provided a copy of this decision at the time, and again upon 
request in 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
bilateral pes planus.

The April 2004 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent February 2005 statement of the case (SOC), however, 
appears to have reopened the claim and denied it on the merits.  
Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been characterized as 
shown above.

By a July 2008 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Order, the Court partially vacated the July 2008 
decision of the Board and remanded for readjudication the claim 
listed above.  This issue is now before the Board once again for 
further consideration.

In April 2010, the Board remanded the claim to afford the Veteran 
with a hearing before a member of the Board.  In an August 2010 
statement, the Veteran's representative withdrew the Veteran's 
hearing request, stating that the Veteran was unable to 
participate in a hearing due to his failing health.


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision denied service 
connection for pes planus, finding the Veteran's pes planus 
preexisted his active duty service and was not aggravated by his 
service.   
 
2.  Evidence received since the February 1994 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
pes planus claim.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's pes planus disability preexisted active duty and clear 
and unmistakable evidence demonstrates that the disorder was not 
aggravated by service; and currently diagnosed pes planus is not 
shown to be otherwise related to a disease, injury, or event in 
service.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied the claim for 
entitlement to service connection for pes planus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010). 
 
2.  Evidence received since the February 1994 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for pes planus is new and material, and, therefore, 
the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for establishing entitlement to service 
connection for pes planus have not been met.  38 U.S.C.A. §§ 
1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2003 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the Veteran that 
explains the meaning of both "new" and "material" evidence, 
and also describes the particular type(s) of evidence necessary 
to substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id.  As discussed in more detail below, sufficient 
evidence is of record to grant the application to reopen the 
Veteran's claim.  Thus, any errors in complying with the notice 
or assistance requirements with respect to that matter are moot.   
 
The April 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  Post 
service medical records identified by the Veteran have been 
associated with the claims file, to the extent possible.  
Furthermore, the Veteran does not claim there is additional 
evidence not of record that would help his claim.  

In that regard, a review of the claims file shows that in a March 
2006 private treatment report the Veteran indicated that he had 
applied for benefits from the Social Security Administration 
(SSA) at age 24, or in approximately 1970, but had been denied.  
The Veteran indicated that he had again applied for SSA benefits 
in September 2005, but did not indicate the disposition of that 
claim.  Normally, VA has a duty to obtain SSA records when it has 
actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, 
however, there is no suggestion that these records would be 
relevant to the currently appealed claim.  Indeed, the record 
clearly indicates that the Veteran was denied disability benefits 
at the time of his initial appeal to SSA and there is no 
indication that the subsequent claim in February 2005 either was 
based on the Veteran's bilateral pes planus or that disability 
for such a disability was granted.  Moreover, the Board finds it 
highly significant that the Veteran, his multiple attorney 
representatives, or the Court, have not identified his SSA 
records as evidence relevant to the claim on appeal.  The Veteran 
and his attorney representative have been provided multiple 
notifications to either notify VA of relevant records or to 
directly send such relevant records to VA, yet neither the 
Veteran nor his representative have asserted the relevance of any 
SSA records.  Because the Veteran and his attorney representative 
have not identified any SSA records as relevant evidence that VA 
should attempt to obtain under the VCAA's duty to assist, the 
Board finds that a remand to obtain SSA records is not required.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding 
that VA is not required to obtain SSA records in all cases but 
only where potentially relevant to the claims on appeal).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As noted above, this appeal has been pending for over 10 
years and the Veteran's appeal has been advanced on the docket 
due to his age.  Any further development for these records would 
serve no purpose but to further delay adjudication of this appeal 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

With regards to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the 
Board concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is clear and 
unmistakable evidence that the Veteran's pes planus disability 
preexisted service and clear and unmistakable evidence that it 
was not aggravated by service.  In that regard, the Board finds 
the Veteran's assertions that his current bilateral pes planus 
disability was aggravated by service not credible and there is 
otherwise no credible medical or lay evidence to suggest that the 
Veteran's preexisting bilateral pes planus disability was 
aggravated by his second or third periods of military service.  
Under such circumstances, the Board finds that obtaining a VA 
examination or opinion is not necessary to decide this appeal.  
38 C.F.R. § 3.159.
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims that he has a current pes planus disability 
that preexisted service, but was aggravated by service.  
Specifically, the Veteran claims that his pes planus originally 
developed during his first period of service and was aggravated 
during his subsequent two periods of service.       
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2010).

The Veteran originally filed a claim of entitlement to service 
connection for bilateral pes planus in August 1993.  The claim 
was denied in a February 1994 rating decision.  Notice of the 
denial and of appellate rights was provided in February 1994.  
The Veteran did not appeal the denial by submitting a timely 
Notice of Disagreement within one year.  The denial of his claim 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2010).  

As a result, a claim of service connection for bilateral pes 
planus may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service connection 
for bilateral pes planus was denied in a February 1994 rating 
decision.  The evidence of record at the time of the February 
1994 rating decision consisted of the Veteran's service treatment 
records (STRs).

The Veteran's STRs include entrance examinations dated in August 
1973, October 1976, and April 1977 which all reveal normal 
clinical evaluations of the Veteran's feet.  In addition, an 
undated examination conducted in connection with the Veteran's 
separation from his first period of service also revealed a 
normal clinical evaluation of the Veteran's feet.  A January 1977 
Medical Board proceeding reveals that the Veteran was found to 
have symptomatic bilateral pes planus which existed prior to 
service and was not aggravated by active duty, after which the 
Veteran was discharged.  A May 1977 entry reveals that the 
Veteran was diagnosed with bilateral pes planus which was found 
to exist prior to his entry into service and was not aggravated 
by service beyond the normal progression of the disease.  The 
Veteran was recommended for discharge at that time.

The RO denied the claim in February 1994.  The RO reviewed the 
STRs and determined that the Veteran's bilateral pes planus 
existed prior to service his entry into service in November 1976 
and May 1977 and at both times the Veteran was discharged due to 
bilateral pes planus which existed prior to military service and 
was not aggravated by military service.

The Veteran submitted an application to reopen his claim of 
service connection for bilateral pes planus in October 2003.  
Evidence received since the February 1994 rating decision 
consists of several lay statements from the Veteran and his 
parents and a March 2006 examination report from a private 
physician.

Again, the Veteran claims he should be service connected for a 
preexisting pes planus disability that was aggravated by his 
final two periods of service.

For evidence to be new and material in this matter, it would have 
to tend to show that the Veteran's current pes planus disability 
either did not preexist his final two periods of military service 
or that his bilateral pes planus was aggravated by his final two 
periods of military service.  The Board finds the evidence 
received since the February 1994 decision does.

Specifically, the Board notes that at the time of the February 
1994 final denial the Veteran had not made any specific 
statements as to his claim.  Thereafter, through his 
representative, the Veteran advanced the argument that his 
preexisting pes planus disability had been aggravated by his 
final two periods of service.  In that regard, the Board 
acknowledges that pes planus is the type of condition that lends 
itself to observation of a lay witness and medical causation 
evidence may not be necessary for that condition.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (citing Harvey v. Brown, 6 Vet. App. 
390, 393 (1994)).

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the Veteran's statements as to aggravation of his 
bilateral pes planus, at the very least, raise a reasonable 
possibility of substantiating the claim and constitute new and 
material evidence sufficient to reopen the Veteran's claim.

Having reopened the claim, the Board will now evaluate that claim 
on the merits.

Service Connection

Having determined that the Veteran's claim is reopened, the Board 
must next determine whether it will be prejudicial to the Veteran 
for the Board to address the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim 
of entitlement to service connection without prejudicing the 
Veteran, because the RO essentially reopened and adjudicated the 
merits of the claim in the prior February 2005 statement of the 
case.  Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds 
to merits of a claim that the RO has not previously considered, 
the Board must determine whether such action prejudices the 
Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 
 Thus, the Board is addressing a question already considered by 
the RO.  Therefore, there is no risk of prejudice to the Veteran. 
 Bernard, 4 Vet. App. at 394.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition itself, as contrasted with mere symptoms, 
has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Again, the Veteran alleges his current bilateral pes planus 
disability began during his first period of military service, for 
which he discharged under other than honorable conditions, and 
that his final two periods of service aggravated the preexisting 
condition.  

The Veteran's October 1976 and April 1977 entrance examinations 
do not note a preexisting bilateral pes planus disability and 
specifically normal feet on examination.  Thus, the Veteran is 
presumed to have entered service in sound condition.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, 
the presumption can be rebutted by clear and unmistakable 
evidence. 

In this case, the evidence of record clearly establishes the 
Veteran's bilateral pes planus preexisted his final two periods 
of military service.  Specifically, with respect to the Veteran's 
second period of military service, a January 1977 Medical Board 
Proceeding noted a current diagnosis of bilateral pes planus that 
was congenital and symptomatic.  The determination found that the 
disorder existed prior to service and was not caused or 
aggravated by service.  The Veteran subsequently signed a 
document acknowledging that he had a pes planus condition that 
existed prior to service.  With respect to the Veteran's third 
period of military service, a May 1977 Medical Board Report 
concluded that he had a bilateral pes planus disability that 
existed prior to service and had not been permanently aggravated 
thereby.  In both of these cases, the Medical Board decisions 
were based on both the Veteran's reported symptoms and medical 
examination.  In addition, the Veteran and his attorney 
representative have argued that the Veteran had a preexisting pes 
planus disability.  As discussed above, pes planus is the type of 
disability that may be capable of lay observation and diagnosis.  
See Falzone, 8 Vet. App. at 403.  This allegation is supported by 
a letter received from the Veteran's father, which noted that the 
Veteran returned in 1975 from his first period of service with 
problems with his feet.  The Board, therefore, finds that there 
is clear and unmistakable evidence that the Veteran's bilateral 
pes planus disability preexisted service.  See Doran v. Brown, 6 
Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine 
if there is clear and unmistakable evidence that the disorder was 
not aggravated during either period of service.

During the Veteran's second period of service, the service 
treatment records indicate that he complained about foot problems 
beginning in January 1977.  At that time he was diagnosed with 
moderate pes planus and the treatment provider recommended that 
he be found unfit for service.  At that time, the Veteran signed 
a document noting that his flatfeet existed prior to his November 
1976 enlistment and that the Veteran was unaware of the condition 
prior to enlistment but that it was explained to him that it did 
exist.  Several days later, the Veteran was diagnosed with 
congenital pes planus and was found not to have been qualified 
for enlistment into service at his time of entrance.  The 
subsequent Medical Board Proceedings concluded that his condition 
was not aggravated by his active duty.

During the Veteran's third period of service, six days into basic 
training he was seen in the Podiatry Clinic for bilateral painful 
feet.  The Veteran reported minimal problems with his feet prior 
to entering the service.  He stated that shortly after starting 
basic training he complained of pain in the arches of both feet, 
which were aggravated by running, prolonged marching, or standing 
at attention.  The treatment provider indicated that the Veteran 
had first received adhesive taping for the arches.  The following 
day the Veteran reported no improvement due to the tape.  The 
Veteran felt that he could not continue with basic training.  
Multiple examiners concurred, finding that the Veteran had a 
preexisting bilateral pes planus disorder and recommended 
discharge from service.  The examiner also concluded that the 
Veteran's pes planus had not been aggravated beyond the natural 
progression of the disease.  The Medical Board agreed that the 
Veteran's pes planus had not been permanently aggravated by his 
military service.  

In support of his claim, the Veteran submitted a March 2006 
private medical treatment record.  Therein, the Veteran claimed 
that during his first period of service, in August 1974, he 
developed calluses on the plantar aspect of his feet and sores on 
his feet that were diagnosed as "jungle rot."  The Veteran 
noted that he thereafter received a waiver to join the Army, but 
was unable to finish boot camp because of problems with his feet. 
He stated that he subsequently joined the Air Force on a waiver, 
but that he again received a medical discharge for problems with 
his feet.  On examination, the Veteran refused to get up on his 
toes and walked poorly on his heels.  The examiner noted 
bilateral pes planus.  X-rays of the bilateral feet were 
unremarkable.  The examiner diagnosed bilateral pes planus.

Initially, the Board notes that the Veteran is not eligible for 
disability benefits for his first period of military service, 
from September 1973 to June 1976.  Under relevant law, "[a] 
person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon whose 
service such benefits are predicated, has attained the status of 
veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding 
that, before applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  The term "veteran" means a person who served on 
active duty and who was discharged or released there from under 
conditions other than dishonorable.  A discharge or release from 
active service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding on 
the VA as to character of discharge.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.12(a) (2010).  Applicable laws and 
regulations provide that most VA benefits are not payable unless 
the period of service upon which the claim is based was 
terminated by discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  
Regulations further provide that acceptance of an undesirable 
discharge to escape trial by general court martial is considered 
to have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(1).  In this case, the Veteran was discharged from his 
first period of service based on his acceptance of discharge to 
avoid court martial.  As such, the Veteran is not eligible for 
benefits during that period.

With respect to the Veteran's second and third periods of 
military service, multiple medical professionals determined that 
the Veteran had a pes planus disability that existed prior to 
both his November 1976 to January 1977 service in the Army and 
his May 6, 1977 to May 26, 1977 service in the Air Force.  No 
medical professional has opined to the contrary.  In particular, 
the March 2006 private treatment provider did not opine as to the 
etiology of the Veteran's currently observed bilateral pes 
planus.

The Board also has considered a dual statement from the Veteran's 
mother and step-father noting that they were aware of a "foot 
condition" for 30 years.  The Veteran's father submitted a 
statement noting that the Veteran returned from his first period 
of service with "a serious problem with his feet."  The Board 
notes that these statements do not address whether the Veteran's 
preexisting bilateral pes planus disability was aggravated by his 
second and third periods of service.  As such, they are afforded 
no probative weight.

The Board finds there is no other credible lay or medical 
evidence of record suggesting that the Veteran's preexisting 
bilateral pes planus disability was aggravated by his second and 
third periods of military service.  In reaching this decision, 
the Board has considered the Veteran's statements, discussed 
above, that he had a preexisting pes planus disability that was 
aggravated by his second and third periods of service.  That 
said, the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as whether his bilateral pes planus 
was aggravated by his second or third periods of military service 
are inconsistent with the objective medical record and the 
Veteran's own contemporaneous statements.  

As discussed above, pes planus is the type of disability that is 
conducive to diagnosis and discussion of etiology by a lay 
person.  However, the Veteran has made multiple inaccurate and 
inconsistent statements regarding the history of his bilateral 
pes planus disability.  Given these false and inconsistent 
statements, the Board cannot consider any of the Veteran's 
statements credible with respect to his pes planus.  In that 
regard, the Veteran now reports that he had foot problems that 
began during his first period of military service, which (as 
discussed above) is actually supported by the medical evidence of 
record.  However, in a Report of Medical History associated with 
the Veteran's release from active duty from his first period of 
service he denied any history of foot problems.  Moreover, at his 
medical examination prior to entry into his second period of 
service, the Veteran denied any history of foot problems.  After 
the Veteran's preexisting bilateral pes planus was discovered on 
examination, the Veteran signed a January 1977 statement 
indicating that he had been unaware of a preexisting flat foot 
condition, but that he had been advised that it preexisted his 
current service.  In addition, the Veteran signed another 
statement that he had a preexisting pes planus disability.  These 
statements are contradictory and cannot all be accurate.  Prior 
to his second period of service, in April 1977 the Veteran again 
indicated that he had no history of foot trouble.  This statement 
was knowingly incorrect, given the Veteran's acknowledgment in 
January 1977 that he had a preexisting foot disability and the 
Veteran's second period of service ended due to problems 
associated with that disability of the feet.  

When the Veteran first sought treatment for foot problems during 
his third period of service, he complained of only a three day 
history of burning arches.  Subsequently, he indicated that he 
had experienced minimal foot problems prior to this period of 
service.  These statements are inherently inconsistent with the 
Veteran's current claim that his second period of service 
aggravated his preexisting bilateral pes planus.  In the March 
2006 private treatment record, discussed above, the Veteran 
reported that he had been dismissed from his second and third 
periods of service for foot problems.  The Veteran current claims 
that he had a foot problem due to pes planus that began during 
his first period of service are contradicted by the Veteran's 
statements at separation from his first period of service, at 
entrance into his second period of service, and during his second 
period of service.  The Veteran's claim that his second period of 
service aggravated the pes planus problem that began in the first 
period of service is disputed by his reports at the time of 
entrance into his third period of service and to multiple medical 
professionals during his third period of service, when he 
initially denied a history of foot trouble and after entrance 
reported onset of problems three days earlier and minimal 
problems with his feet prior to service.  

Given the history of inconsistencies and falsehoods put forth by 
the Veteran in the past, the Board cannot find any of the 
Veteran's assertions regarding the etiology or symptomatology of 
his bilateral pes planus credible.  Regardless of whether the 
Veteran is purposely mischaracterizing the events in service and 
thereafter or unintentionally doing so, the ultimate conclusion 
is that his statements are simply not credible evidence.  

The Board also has considered the statements from the Veteran's 
mother and step-father and his father.  As outlined above, 
however, these statements relate only to the onset of the 
Veteran's foot problems during his first period of military 
service.  As discussed above, such service has been characterized 
as other than honorable and cannot serve as a basis for granting 
service connection.  The statements do not otherwise address 
aggravation of the foot problems during the Veteran's subsequent 
periods of military service.

Given the foregoing, the Board finds that there is clear and 
unmistakable evidence that the Veteran's preexisting bilateral 
pes planus was not aggravated by his active duty military 
service.  Multiple medical professionals during both the 
Veteran's second and third periods of service reached this 
medical conclusion and there is no credible lay or medical 
evidence to the contrary.  As discussed, the Veteran's 
contentions in this regard are deemed not credible and the 
statements of his parents do not address the issue of aggravation 
during his later two periods of service.  

In summary, the credible and probative evidence of record clearly 
and unmistakably establishes that the Veteran's bilateral pes 
planus disability preexisted his second and third periods of 
military service and were not aggravated by that service.  In 
that regard, the Veteran's first period of service has been 
characterized as other than honorable and his separation was 
effected to avoid court martial.  As such, service connection 
cannot be granted based on disability incurred during that period 
of service.  The only credible and competent evidence of record 
with respect to the second and third periods of service indicates 
that the Veteran's preexisting bilateral pes planus disability 
was not aggravated by that service.  Thus, the Board finds that 
the benefit of the doubt doctrine is not for application, and 
that the claim must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for pes planus is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for pes planus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


